Title: To James Madison from William Willis, 20 August 1803 (Abstract)
From: Willis, William
To: Madison, James


20 August 1803, Barcelona. Announces the arrival of John Leonard to take over the duties of the consulate. Has “aided him in being Rec’d here.” “I have private information that he is authoriz’d to arrest me as soon as he takes the office which will be on Monday this I must submit to as to all other Evils. My fate is peculiarly hard to be accus’d of acting against the interest of my Country, when next to my God I have loved it and had I served him as faithfully and Zealously as I have my Country I could meet him without the Conciousness of a Crime again[s]t him. But … I trust I shall Make my innocence appear on tryal.” Will send his general accounts to Washington.
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

